                                          Case:
                      Return Date: No return date 1:21-cv-02910
                                                  scheduled                Document6-Person
                                                                                    #: 1-1 Filed:
                                                                                              Jury05/30/21 Page 1 of 5 PageID #:7
                      Hearing Date: No hearing scheduled
                      Courtroom Number: No hearing scheduled
                      Location: No hearing scheduled                                                                              FILED
                                                                                                                                  4/29/2021 3:06 PM
                                                             IN THE CIRCUIT COURT OF COOK COUNTY ILLINOIS                         IRIS Y. MARTINEZ
                                                                   COUNTY DEPARTMENT, LAW DIVISION                                CIRCUIT CLERK
                                                                                                                                  COOK COUNTY, IL
FILED DATE: 4/29/2021 3:06 PM 2021L004410




                                                                                                                                  2021L004410
                                            Nur Al Din El Jabali,                          )
                                            an individual,                                 )                                      13143792
                                                                                           )
                                                                           Plaintiff,      ) Case No. 2021-L-
                                                                                           )
                                            v.                                             )
                                                                                           )
                                            R&L Carriers,                                  ) JURY TRIAL DEMANDED
                                            a Corporation                                  )
                                                                                           )
                                                                           Defendant.      )
                                                                                           )

                                                                                        COMPLAINT

                                                     Plaintiff Nur Al Din El Jabali (“Plaintiff” or “Nur”), by and through his attorney, Michael

                                            S. Booher of the Booher Law Firm, P.C., state as follows in support of his Complaint:

                                                                                 NATURE OF CLAIMS

                                                   1.      This is an action seeking redress for Disability Discrimination, Failure to
                                            Accommodate, and Discrimination based on Plaintiff’s Muslim religion and Palastenian National
                                            Origin against Defendant R&L Carriers (“Defendant” or “Company”) in violation of the Illinois
                                            Human Rights Act, 775 ILCS 5/1, 5/2 and 5/6.

                                                                                         PARTIES

                                                   2.      Plaintiff Nur Al Din El Jabali (“Nur”) is a male, Muslim, Palestinian, disabled
                                            individual and a resident of Cook County, Illinois.

                                                  3.       Defendant R&L Carriers is a corporate entity that does business within Cook
                                            County, Illinois.

                                                                             JURISDICTION AND VENUE

                                                   4.     This Court has jurisdiction over Defendants pursuant to 735 ILCS § 5/2-209,
                                            because they committed violations of Illinois state law within the State of Illinois, and because
                                            the Defendants made a contract of employment with Plaintiff within Cook County, Illinois.

                                                   5.     Venue is proper in this court pursuant to 735 ILCS § 5/2-101 because Defendant
                                            does business within Cook County. Venue is also proper pursuant to 735 ILCS § 5/2-101
                                            because some or all of the transactions out of which this Complaint arise occurred in Cook
                                            County.


                                            \29310400.1
                                                 Case: 1:21-cv-02910 Document #: 1-1 Filed: 05/30/21 Page 2 of 5 PageID #:8




                                                     6.     Plaintiff has fulfilled all conditions precedent to the institution of this action by
                                            filling charges of disability discrimination, failure to accommodate and national origin / religious
                                            discrimination with the Illinois Department of Human Rights (“IDHR”). This Complaint ensues
FILED DATE: 4/29/2021 3:06 PM 2021L004410




                                            within 90 days of receiving the IDHR’s right to sue.

                                                                        FACTS COMMON TO ALL COUNTS

                                                   7.      Plaintiff began his employment with Respondent R&L Carriers in February 2015.

                                                    8.     Due to his known medical disability, Ulcerative Colitis, Nur required intermittent
                                            treatment and hospitalization – which did not impair or prevent performance of his essential job
                                            duties. However, Nur did require certain reasonable accommodations due to the accompanying
                                            disabling symptoms associated with his disability.

                                                 9.     After his diagnosis of this disability on April 24, 2019, Plaintiff’s application for
                                            FMLA leave was approved in May 2019.

                                                   10.     On June 28, 2019, Plaintiff was rushed by ambulance to the hospital to deal with
                                            medical complications, and remained there until July 2. That same day, Plaintiff arrived at work
                                            and delivered his physician note to his boss – which cleared him to return.

                                                   11.      On July 15, Plaintiff used intermittent FMLA leave due to a flare up from his
                                            Ulcerative Colitis disability. Although he worked on July 16, his disability again forced him to
                                            leave early that day pursuant to his FMLA approved leave.

                                                   12.      Thereafter, the Company prevented Plaintiff from returning to work based on
                                            alleged insufficiency of FMLA paperwork. Rather than work with Plaintiff in the interactive
                                            process, and protect his right to FMLA leave, the Company summarily terminated his
                                            employment because of his disability with a phone call on July 24, 2019 for the inexplicably
                                            pretextual reason of insufficient paperwork.

                                                    13.   Plaintiff remained a devoted and productive employee during his employment
                                            with Defendant, and consistently provided the same or better performance as other similarly
                                            situated employees during his tenure.

                                                     14.    Defendant mistreated and ultimately terminated Complainant because of his
                                            disability (Ulcerative Colitis), including perceived disability, on July 24, 2019. Defendant
                                            terminated Complainant for allegedly failing to submit FMLA paperwork, and without providing a
                                            reasonable accommodation of sufficient time and assistance in that process.

                                                     15.    In addition to the disability discrimination and failure to accommodate, Defendant
                                            also mistreated Plaintiff and ultimately terminated his employment on July 24, 2019 because of
                                            his religious affiliation (Muslim) and/or National Origin (Palestenian).

                                                    16.     Respondent pretextually claimed Plaintiff was terminated for providing
                                            insufficient paperwork during his FMLA leave. However, the history of discriminatory
                                            comments and treatment based on his religion and national origin evidence the actual
                                            discriminatory motive involved.

                                                                                              2
                                                 Case: 1:21-cv-02910 Document #: 1-1 Filed: 05/30/21 Page 3 of 5 PageID #:9




                                                    17.     Several incidents against Plaintiff evidence Defendant’s bias and refusal to issue
                                            corrective action. For example, while Plaintiff was working in his position with Overages,
                                            Shortages and Damages in or around early 2017, a supervisor told Plaintiff and other supervisors
FILED DATE: 4/29/2021 3:06 PM 2021L004410




                                            / employees gathered that “I can’t believe they let a Muslim handle dangerous chemicals.” The
                                            crowd laughed at Nur, humiliating him, and not one employee assisted or sought corrective
                                            action on Plaintiff's behalf.

                                                   18.     In addition, another employee called Plaintiff a “fucking Arab” in front of Bernie
                                            Benard (the Supervisor who fired Plaintiff). Mr. Benard failed to report the discrimination or
                                            reprimand the individual responsible – thereby acquiescing in the conduct.

                                                    19.      Defendant’s similarly situated employees who are non-Muslim and non-
                                            Palestinian received more favorable treatment than Plaintiff during the course of his
                                            employment. In addition to the discriminatory comments, there was also a recurring pattern of
                                            differential treatment and isolation that his comparables did not suffer.

                                                                          Count I: Disability Discrimination

                                                    20.    Plaintiff restates and realleges the allegations contained in Paragraphs 1 through
                                            19 as though fully set forth herein.

                                                    21.    Plaintiff’s Ulcerative Colitis and the associated symptoms constitute a qualified
                                            disability under the Illinois Human Rights Act, and was unrelated to his ability to perform his job
                                            functions for Defendant during his employment.

                                                   22.     Defendant treated Plaintiff differently, and worse, than non-disabled employees.

                                                    23.    In particular, Defendant terminated Plaintiff on July 24, 2019 for alleged
                                            insufficiency of FMLA paperwork. However, Defendant never before warned Plaintiff of these
                                            alleged deficiencies, and refused to work with him to correct any perceived documentation
                                            deficiencies.

                                                   24.      Defendant’s alleged reasons for terminating Plaintiff were pretextual, and was in
                                            fact motivated by disability discrimination.

                                                   25.     Plaintiff has been, and continues to be harmed by Defendant’s disability
                                            discrimination.

                                                                    Count II: Failure to Accommodate Disability

                                                    26.    Plaintiff restates and realleges the allegations contained in Paragraphs 1 through
                                            25 as though fully set forth herein.

                                                    27.    Defendant terminated Plaintiff on July 24, 2019 because of his disability, and
                                            failed to engage in the interactive process and provide reasonable accommodation while on
                                            intermittent FMLA leave. Rather than work with Plaintiff to find accommodation upon his
                                            return to work, Defendant summarily discharged him for pretextual reasons.


                                                                                             3
                                                 Case: 1:21-cv-02910 Document #: 1-1 Filed: 05/30/21 Page 4 of 5 PageID #:10




                                                   28.    Plaintiff has been, and continues to be harmed by Defendant’s failure to provide
                                            reasonable accommodation and engage in the interactive process.
FILED DATE: 4/29/2021 3:06 PM 2021L004410




                                                         Count III: Discrimination based on Religion and/or National Origin

                                                    29.    Plaintiff restates and realleges the allegations contained in Paragraphs 1 through
                                            28 as though fully set forth herein.

                                                    30.    Defendant discriminated against Plaintiff in his employment because of his
                                            Religion and/or National Origin in violation of the Illinois Human Rights Act, culminating in the
                                            termination of his employment because of his Religion (Muslim) and National Origin
                                            (Palestinian).

                                                   31.     Plaintiff has been, and continues to be harmed by Defendant’s discrimination.

                                                                                    Prayer for Relief:

                                                    WHEREFORE, Plaintiff respectfully requests all available damages and/or equitable
                                            relief under Illinois law, including punitive damages, pain and suffering, back pay and front pay,
                                            as well as all costs, attorney’s fees, statutory damages and penalties, pre and post-judgment
                                            interest, and all other remedies the Court deems just and equitable.

                                                                                         Respectfully Submitted:




                                                                                         ______________________________
                                                                                         Michael S. Booher
                                                                                         Booher Law Firm, P.C.
                                                                                         22 W. Washington St., Suite 1500
                                                                                         Chicago, IL 60602
                                                                                         312.450.7476
                                                                                         Fax: 312.268.5032
                                                                                         msb@booherlawfirm.com
                                                                                         Illinois Bar No. 6257872
                                                                                         Attorney for Plaintiff Nur Al Din El Jabali
                                                                                         Date: April 29, 2021




                                                                                             4
     Case: 1:21-cv-02910 Document #: 1-1 Filed: 05/30/21 Page 5 of 5 PageID #:11




                 IN THE CIRCUIT COURT OF COOK COUNTY ILLINOIS
                       COUNTY DEPARTMENT, LAW DIVISION

Nur A1 Din El Jabali                          )
an individual,                                )
                                              )
                             Plaintiff,       )
                                                    Case No. 2021-L-004410
                                              )
v.                                            )
                                              )
R&L Carriers                                  )
                                                    JURY TRIAL DEMANDED
a Corporation,                                )
                                              )
                                              )
                             Defendant.       )


                         ACKNOWLEDGMENT OF RECEIPT OF
                            SUMMONS AND COMPLAINT

 I declare, under penalty of perjury, that I received a copy of the Summons and of the Complaint
in the above-captioned matter.



PRINT or TYPE Name: R&L Carriers          i-tvC .



Relationship to Entity/Authority to Receive Service of Process

     A4hN~r\M^

Signature _



Date of Signature   5((0[z-\
